Case 18-31429-KLP                       Doc 1500           Filed 05/13/19 Entered 05/13/19 18:26:59                                        Desc Main
                                                          Document     Page 1 of 6

     Michael A. Condyles (VA 27807)                                                 Robert Klyman
     Peter J. Barrett (VA 46179)                                                    GIBSON DUNN & CRUTCHER LLP
     Jeremy S. Williams (VA 77469)                                                  333 South Grand Avenue
     KUTAK ROCK LLP                                                                 Los Angeles, CA 90071-3197
     901 East Byrd Street, Suite 1000                                               Telephone:    (213) 229-7000
     Richmond, Virginia 23219-4071                                                  Facsimile:    (213) 229-6562
     Telephone:          (804) 644-1700
     Facsimile:          (804) 783-6192                                             -and-

     Co-Counsel to Hill Street Properties LLC                                       Keith Martorana (admitted pro hac vice)
                                                                                    GIBSON DUNN & CRUTCHER LLP
                                                                                    200 Park Avenue
                                                                                    New York, NY 10166-0193
                                                                                    Telephone:     (212) 351-4000
                                                                                    Facsimile:     (212) 351-6391

                                                                                    Co-Counsel to Hill Street Properties LLC


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                              RICHMOND DIVISION

                                                                                                  )
     In re:                                                                                       )       Chapter 11
                                                                                                  )
     TOYS “R” US PROPERTY COMPANY I, LLC, et al.1                                                 )       Case No. 18-31429 (KLP)
                                                                                                  )
                                        Debtors.                                                  )       (Jointly Administered)
                                                                                                  )

                                             AGENDA FOR HEARING ON
                                        MOTIONS SCHEDULED FOR MAY 15, 2019

        PLEASE TAKE NOTICE that the following matters are scheduled for hearing on May
 15, 2019 at 1:00 p.m. (prevailing Eastern Time):

     I.           ADJOURNED MATTERS

          1.         “First Omnibus Objection” Hill Street Properties LLC's First Omnibus Objection to
                     Certain (A) Amended Claims, (B) Duplicate Claims, (C) Incorrect Debtor Claims, (D)
                     Insufficient Documentation Claims, and (E) Duplicate Incorrect Debtor Claims
                     [Docket No. 1331]

                           Pending Reponses:

                               A.          Informal responses received from the parties set forth on Exhibit A
                                           attached hereto


 1        The debtors in these chapter 11 cases, Toys “R” Us Property Company I, LLC. and its debtor affiliates (collectively, the “Propco I Debtors”)
          along with the last four digits of each Propco I Debtor’s federal tax identification number, are set forth in the Final Order (I) Directing Joint
          Administration of the Propco I Debtors’ Chapter 11 Cases and (II) Granting Related Relief [Docket No. 94].
Case 18-31429-KLP    Doc 1500    Filed 05/13/19 Entered 05/13/19 18:26:59              Desc Main
                                Document     Page 2 of 6


             Related Documents: None

             Status: This matter is adjourned to the omnibus hearing scheduled for June 27,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested was previously entered by the Court.

    2.    “Second Omnibus Objection” Hill Street Properties LLC's Second Omnibus Objection
          to Certain (A) Reduced Claims, (B) Insufficient Documentation Claims, (C) Satisfied
          Lease Claims, (D) No Liability Claims, and (E) Satisfied Tax Claims [Docket No.
          1332]

             Pending Responses:

                A.     Response of RPT Realty LLC, Successor-in-Interest to Ramco-
                       Gershenson, Inc. to Notice of Hill Street Properties LLC’s Second
                       Omnibus Objection to Claims [Docket No. 1429]

                B.     Response of Williams Parkway, LLC to Notice of Hill Street Properties
                       LLC's Second Omnibus Objection to Certain (A) Reduced Claims, (B)
                       Insufficient Documentation Claims, (C) Satisfied Lease Claims, (D) No
                       Liability Claims, and (E) Satisfied Tax Claims [Docket No. 1431]

                C.     RCG-Lithonia Marketplace, LLC’s Response to Hill Street Properties,
                       LLC’s Second Omnibus Objection [Docket No. 1433]

                D.     Response of Kin Properties, Inc. and Related Affiliates to Hill Street’s
                       Second Omnibus Objection to Claims [Docket No. 1439]

                E.     Response of Mallview Plaza Company, Ltd.to Hill Street Properties
                       LLC’s Second Omnibus Claim Objection [Docket No. 1441]

                F.     Informal responses received from the parties set forth on Exhibit A
                       attached hereto

             Related Documents: None

             Status: This matter is adjourned to the omnibus hearing scheduled for June 27,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested was previously entered by the Court.




                                              2
Case 18-31429-KLP        Doc 1500     Filed 05/13/19 Entered 05/13/19 18:26:59   Desc Main
                                     Document     Page 3 of 6


 Richmond, Virginia
 Dated: April 15, 2019

  /s/ Jeremy S. Williams
 KUTAK ROCK LLP
 Michael A. Condyles (VA 27807)
 Peter J. Barrett (VA 46179)
 Jeremy S. Williams (VA 77469)
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone: (804) 644-1700
 Facsimile: (804) 783-6192
 Email:        Michael.Condyles@KutakRock.com
               Peter.Barrett@KutakRock.com
               Jeremy.Williams@KutakRock.com

 - and -

 GIBSON, DUNN & CRUTCHER LLP
 Robert Klyman
 333 South Grand Avenue
 Los Angeles, CA 90071-3197
 Tel: (213) 229-7000
 E-mail: rklyman@gibsondunn.com

 - and -

 Keith Martorana (admitted pro hac vice)
 200 Park Avenue
 New York, NY 10166-0193
 Tel: (212) 351-4000
 E-mail: kmartorana@gibsondunn.com

 Co-Counsel to Hill Street Properties LLC
Case 18-31429-KLP   Doc 1500    Filed 05/13/19 Entered 05/13/19 18:26:59   Desc Main
                               Document     Page 4 of 6


                                    EXHIBIT A
                                       Case 18-31429-KLP           Doc 1500        Filed 05/13/19 Entered 05/13/19 18:26:59                          Desc Main
                                                                                  Document     Page 5 of 6

Claimant                                                      Claim Number         Omnibus Objection No.   Status
Bali Properties, Inc.                                              708                       1             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
Lebcon I, Ltd                                                      378                       1             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
Santa Rosa Southside, LLC                                          541                       1             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
3503 RP Charleston North Rivers, L.L.C.                            611                       2             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
Alisue LLC and Fundamentals Company, Inc.                          192                       2             Hearing adjourned to June 27, 2019
Berwick-Krausz                                                     542                       2             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
Cherry Hill UE, LLC                                                529                       2             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
Esan LLC                                                           187                       2             Hearing adjourned to June 27, 2019
Fairfield Gateway, LP                                              618                       2             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
Fundamental Company Trust, Fundamentals Company, Inc., Ansan Trust,194
                                                                   General Delta Company, Inc.2            Hearing adjourned to June 27, 2019
Gateway Pinole Vista, LLC                                          545                       2             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
Gateway Pinole Vista, LLC                                          621                       2             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
In Retail Fund Woodfield Commons, L.L.C.                           282                       2             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
In Retail Fund Woodfield Commons, L.L.C.                           396                       2             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
IRC University Crossings, LLC                                      281                       2             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
IRC University Crossings, LLC                                      391                       2             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
JDK Townline LLC                                                   420                       2             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
Mallview Plaza Company, Ltd.                                       290                       2             Hearing adjourned to June 27, 2019
Mascot LLC, Jesue LLC and Alisue LLC                               204                       2             Hearing adjourned to June 27, 2019
RPT Realty LLC                                                     681                       2             Hearing adjourned to June 27, 2019
SCI ITC South Fund                                                 351                       2             Hearing adjourned to June 27, 2019
Star-West Louis Joliet, LLC                                        314                       2             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
The Landing at Arbor Place II, LLC                                 364                       2             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
UE Mundy Street LP                                                 530                       2             Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
Williams Parkway LLC                                               531                       2             Hearing adjourned to June 27, 2019
Williams Parkway LLC                                               538                       2             Hearing adjourned to June 27, 2019
Alisue LLC and Diajeff LLC                                         584                     1 and 2         Hearing adjourned to June 27, 2019
Aursan Company LLC                                                 435                     1 and 2         Hearing adjourned to June 27, 2019
                                   Case 18-31429-KLP   Doc 1500    Filed 05/13/19 Entered 05/13/19 18:26:59                         Desc Main
                                                                  Document     Page 6 of 6

Claimant                                          Claim Number    Omnibus Objection No.   Status
Hamilton Crossing CMBS, LLC                            654               1 and 2          Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
Hareff, LLC                                            424               1 and 2          Hearing adjourned to June 27, 2019
IN Retail Fund Woodfield Commons, LLC                  596               1 and 2          Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
Jefferson Mall CMBS, LLC                               655               1 and 2          Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
Mascot LLC and Jefan LLC                               582               1 and 2          Hearing adjourned to June 27, 2019
RCG-Lithonia Marketplace, LLC                          557               1 and 2          Hearing adjourned to June 27, 2019
Santa Rosa Southside, LLC                              546               1 and 2          Response deadline extended to June 20, 2019 and hearing adjourned to June 27, 2019
Springsan Company LLC                                  426               1 and 2          Hearing adjourned to June 27, 2019
